2021 IL App (5th) 190251-U
             NOTICE
                                                                                         NOTICE
 Decision filed 11/23/21. The
                                                                              This order was filed under
 text of this decision may be              NO. 5-19-0251                      Supreme Court Rule 23 and is
 changed or corrected prior to
                                                                              not precedent except in the
 the filing of a Petition for
                                              IN THE                          limited circumstances allowed
 Rehearing or the disposition of
                                                                              under Rule 23(e)(1).
 the same.
                                   APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,      )     Appeal from the
                                          )     Circuit Court of
      Plaintiff-Appellee,                 )     Jefferson County.
                                          )
v.                                        )     No. 18-CF-44
                                          )
ANTHONY R. WILLIAMS,                      )     Honorable
                                          )     Jerry E. Crisel,
      Defendant-Appellant.                )     Judge, presiding.
______________________________________________________________________________

         JUSTICE MOORE delivered the judgment of the court.
         Justices Welch and Barberis concurred in the judgment.

                                              ORDER

¶1       Held: In this direct appeal, the defendant’s six convictions and accompanying sentences
               are affirmed. With regard to the convictions, there is no merit to the defendant’s
               contention, raised for the first time on appeal, that the trial judge erred when he
               relied on his personal knowledge of general farming practices in southern Illinois
               in discrediting the defendant’s testimony and finding him guilty, because defense
               counsel invited the error now complained of, and because even if one were to
               assume, arguendo, that no invited error occurred, the trial judge did not err when
               he used his own general, preexisting knowledge, rather than undertaking an
               independent investigation of the specific facts of this case, or relying upon personal
               knowledge of the specific facts of this case. Moreover, the evidence of the
               defendant’s guilt was overwhelming and therefore the defendant cannot show
               prejudice. With regard to the defendant’s sentences, the defendant has not shown
               that he was unduly prejudiced by any errors that might have occurred at his
               sentencing hearing.

¶2       The defendant, Anthony R. Williams, appeals his convictions and sentences, after a bench

trial in the circuit court of Jefferson County, for the offenses of criminal sexual assault and


                                                  1
aggravated criminal sexual abuse. For the following reasons, we affirm the defendant’s convictions

and sentences.

¶3                                     I. BACKGROUND

¶4     On January 29, 2018, the defendant was charged, by information, with two counts of

criminal sexual assault and four counts of aggravated criminal sexual abuse. Count I alleged that

the defendant committed criminal sexual assault in that between January 23, 2003, and January

22, 2007, the defendant, who was “a family member of A.H., committed an act of sexual

penetration with A.H., who was under 18 years of age when the act was committed, in that the

defendant placed his penis in the vagina of A.H.” Count II alleged that the defendant committed

criminal sexual assault in that between January 23, 2003, and January 22, 2007, the defendant,

who was “a family member of A.H., committed an act of sexual penetration with A.H., who was

under 18 years of age when the act was committed, in that the defendant placed his penis in the

mouth of A.H.” Count III alleged that the defendant committed aggravated criminal sexual abuse

in that between January 23, 2003, and January 22, 2007, the defendant, who was “a family member

of A.H., committed an act of sexual conduct with A.H., who was under 18 years of age when the

act was committed, in that the defendant knowingly fondled the breasts of A.H., for the sexual

gratification of the defendant.” Count IV alleged that the defendant committed aggravated criminal

sexual abuse in that between January 23, 2003, and January 22, 2007, the defendant, who was “a

family member of A.H., committed an act of sexual conduct with A.H., who was under 18 years

of age when the act was committed, in that the defendant knowingly fondled the genitals of A.H.,

for the sexual gratification of the defendant.” Count V alleged that the defendant committed

aggravated criminal sexual abuse in that between August 1, 2016, and October 5, 2016, the

defendant, “who was 17 years of age or older, committed an act of sexual conduct with H.H., who

was under 13 years of age, in that the defendant knowingly fondled the breast of H.H. for the
                                              2
sexual gratification of the defendant.” Count VI alleged that the defendant committed aggravated

criminal sexual abuse in that between August 1, 2016, and October 5, 2016, the defendant, “who

was 17 years of age or older, committed an act of sexual conduct with H.H., who was under 13

years of age, in that the defendant knowingly fondled the vagina of H.H., through clothing, for the

sexual gratification of the defendant.”

¶5     The defendant was arrested, and counsel was appointed to represent the defendant. Counsel

filed a motion for a reduction in bond and for discovery. Counsel did not file a bill of particulars

or any other motion to request more specificity prior to trial about when or where the six alleged

offenses occurred. On February 23, 2018, the defendant was indicted on the same six charges. On

May 30, 2018, the defendant executed a signed waiver of jury trial, which included a request for a

bench trial.

¶6     On June 12, 2018, the defendant’s bench trial began. The first witness to testify was Dr.

Musheni Nsa. Dr. Nsa testified that she was a pediatrician who was visited by H.H. on or about

October 5, 2016. She testified that H.H.’s appointment was for “a routine well visit, yearly

physical.” She testified that she asked H.H., who was 11 years old at the time of the visit, one of

Dr. Nsa’s routine questions, which was whether there were any concerns about abuse at H.H.’s

home. Dr. Nsa testified that in response to the question, H.H. “looked sad and was tearful.” H.H.

thereafter told Dr. Nsa and H.H.’s mother, who was also present, that “ ‘Grandpa’s been touching

me.’ ” Dr. Nsa testified that, with H.H.’s mother’s permission, Dr. Nsa then interviewed H.H. with

only Dr. Nsa and her nurse present, at which time H.H. told Dr. Nsa and the nurse that H.H.’s

grandfather had “been touching her chest area and then her private area,” the latter of which Dr.

Nsa testified she understood to mean H.H.’s genital area. Dr. Nsa thereafter contacted the Illinois

Department of Children and Family Services (DCFS) and the police. On cross-examination, Dr.


                                                 3
Nsa testified that she had not met H.H. prior to the October 5, 2016, visit, and described more

details about the visit.

¶7      The next witness to testify was Jeff McElroy, who testified that he was a child protection

service worker, also known as an investigator, with DCFS, and had been for 18 years as of the

time of the trial. McElroy testified that on October 5, 2016, he was dispatched from his office by

his supervisor to respond to a hotline call received from Dr. Nsa’s office. After speaking with Dr.

Nsa, he spoke with H.H., who he described as the defendant’s step-granddaughter. McElroy

testified that he told H.H. that a “child-sensitive interview” would be set up at the Amy Center, a

child advocacy center in Mt. Vernon. He testified that he was in an observation room, watching

the interview, when H.H. was interviewed in a different room at the Amy Center. He testified that

after the interview, he went to H.H.’s parents’ home, where the defendant had been residing as

well. The defendant agreed to be interviewed at the Mt. Vernon Police Department but did not

make any admissions during that interview. McElroy testified that he subsequently spoke with one

of the defendant’s children, a daughter, who denied being touched by the defendant. He testified

that thereafter he spoke to the defendant’s son, who told McElroy that there were “other family

members that might be willing to come forward to talk about other issues of prior abuse.” He

testified that he subsequently spoke with A.H., the defendant’s niece, who was hesitant at first but

thereafter told McElroy about incidents of abuse she had suffered.

¶8      On cross-examination, McElroy testified that he also contacted another one of the

defendant’s daughters. He testified that an additional young woman, T.H., also resided part time

at the home at which H.H., and the defendant, had been living. He believed T.H. was 14 years old

at that time. He testified that the defendant was in the process of moving out of the house when

McElroy visited it. When asked if the defendant was moving out because of the allegations made

that day by H.H., McElroy testified that he believed the defendant was moving because “this was
                                                 4
an argumentative, you know, disagreement, ‘I want you out of my house’ moving.” He agreed it

“was kind of a sudden change of plans.” He testified that while at the Mt. Vernon Police

Department, he interviewed, separately, both the defendant and the defendant’s wife, both of

whom denied there were “any issues.” The defendant informed McElroy that the defendant had

been accused of sexual abuse before. McElroy testified that an investigation had been conducted

approximately six months prior to H.H.’s allegations, and that the report in that case had been

resolved as unfounded. On redirect examination, McElroy testified that in addition to the previous

allegations just discussed, another report, that was ultimately resolved as unfounded, was made by

the defendant’s oldest daughter “a long time previously.” McElroy testified that A.H. had also

informed him of possible other victims of the defendant.

¶9     Detective Corporal Jeremy Reichert testified that he was a detective with the Mt. Vernon

Police Department, and that for the previous 12 years he had been the department’s primary

investigator on child sexual abuse cases. He testified that on the day H.H. made her allegations at

Dr. Nsa’s office, Reichert was with McElroy in the observation room during H.H.’s interview at

the Amy Center, and that he conducted the police station interview with the defendant on that date.

He testified that the defendant did not make any admissions during that interview. He testified that

he was also present during the interview with A.H., who was now an adult and who “described

several incidents of sexual abuse by [the defendant] when she was a child.” He described A.H. as

“[v]ery cooperative but almost timid,” and added that he could “tell it was stressful to her.”

Reichert testified as to additional interviews he did with A.H., the defendant, and other family

members. He testified that A.H. told him that the family had a farm near Ina, and told him that all

of the sexual abuse incidents reported by A.H. “happened at different locations on the family’s

property.” Reichert testified that after his second interview with A.H., he conducted a second

interview of the defendant. He testified that the defendant again denied that the incidents took
                                                5
place. Subsequently, Reichert testified that A.H. at one point expressed frustration to him that she

had reported the defendant’s abuse of her to other family members, and that despite that, the

problem “wasn’t take care of.”

¶ 10   Crystal Williams testified that she is H.H.’s mother and is married to one of the defendant’s

sons, which she agreed made the defendant H.H.’s step-grandfather. She testified that T.H. was

her other child. Crystal testified that H.H. was “a very outgoing girl,” who liked to do tumbling

and dance. She testified that H.H. was also very musical and was a “straight A” student. She

testified that between August and October of 2016, the defendant lived with Crystal’s family,

including H.H., at Crystal’s previous home in Mt. Vernon. With regard to H.H.’s medical

appointment on October 5, 2016, Crystal testified that H.H. stated, “ ‘grandpa’s been touching

me.’ ” She testified that while she and H.H. were alone, H.H. told her the abuse had been occurring

“since about the beginning of school,” which Crystal testified meant “about August.” She testified

that H.H. told her that at the house in Mt. Vernon, the defendant, when tucking H.H. into bed at

night, “put his hands down her shirt on her newly-developing breasts and that then after he would

do that, he would slide his hands down her body to her vagina area above her pants or underwear,

her pajamas or whatever she had on.” Crystal testified that H.H. told Crystal “that wouldn’t last

very long at all, but then he would continue to tuck her in and say, ‘We’re all good, right? We’re

all buddies, aren’t we?’ and leave the room.” Crystal testified that the defendant tucked H.H. into

bed every night.

¶ 11   H.H. testified that she was 12 years old at the time of the trial. She testified that Crystal

Williams was her mother, and that T.H. was her sister who sometimes lived with her. She testified

that the defendant was her step-grandfather, and that he had touched her at the home in which H.H.

had previously lived in Mt. Vernon. She testified about her disclosure to Dr. Nsa and then

interacting with the police and DCFS. With regard to the abuse, she testified that the defendant
                                              6
“would come into my—to my room, and he would tell me to either pull down my pants or lift up

my shirt, and he would take his hand and touch my breasts and my vagina.” She testified that the

abuse “would happen at nighttime and daytime.” She thereafter testified that the defendant touched

her breasts under her clothing and touched her vagina over her clothing. She testified that the abuse

occurred more than once, over a period of around two months, and always happened in her

bedroom. H.H. testified that other people were sometimes in the house, and that the defendant’s

youngest daughter was sometimes in the bedroom. She testified that if someone was coming, the

defendant’s abuse happened quickly, but that “[i]f someone was not coming, slowly.”

¶ 12   Michael E. Williams testified that he was born in 1957 and lived near Ina. He testified that

A.H. is his daughter and that the defendant is his brother. He testified that he had “spent a lifetime

with” the defendant and agreed that the two had lived very physically close together for some time.

He testified that “[m]ost of [his] life,” he had had a good relationship with the defendant, aside

from “a few disagreements, like most brothers will have.” He described A.H. as a very helpful

daughter who helped him with his other children, and also described her as “always very truthful”

and matter of fact. Michael testified that the defendant lived a “[q]uarter of a mile south” of the

farm on which Michael lived. He testified that A.H. spent time with the defendant, because

Michael’s mother “had them to take food to the field.” He testified that the defendant had a key to

Michael’s home, because it was “very accessible to the farm.” He testified that he never observed

inappropriate behavior by the defendant toward A.H., but that A.H. told Michael “that she didn’t

like what the defendant was doing.” He testified that he assumed she was speaking of the way the

defendant disciplined her, and that he told her that if she thought the defendant was doing

something wrong, she should “bring me some evidence.”

¶ 13   A.H. testified that at the time of the trial, she was 29 years old, had been married for 5

years, and had 2 children. She testified that when she overheard a conversation in which the 2016
                                                 7
allegations against the defendant were being discussed, she contacted Crystal privately. She

testified that, thereafter, Crystal asked A.H. if A.H. would be willing to speak to a DCFS

investigator and that A.H. agreed to do that. She testified that she spoke with Jeff McElroy and

later spoke with a second law enforcement officer.

¶ 14   A.H. was then asked what her “life was like back around 2003 to 2007.” She testified that

she lived with her father, Michael, on the family farm, and that she was around 14 to 17 years old

during the period of time from 2003 to 2007. She testified that the defendant, Michael, and A.H.’s

grandmother all worked on the farm, and that A.H. helped on the farm too. She testified that

“[e]verybody had a job on the farm,” and that she was sometimes alone with the defendant. A.H.

testified that she noticed a gradual change in the defendant’s behavior as she got older, and that “I

would notice that he would want me, or he would choose me to go with him and help him in the

field.” When asked about inappropriate behavior by the defendant in around 2003, she testified,

“He would just touch me inappropriately, bump against me inappropriately.” She testified that it

“escalated” and that “[s]ince we started spending time alone, he just started touching me more. It

slowly graduated to sexual intercourse, oral intercourse.” She thereafter testified that the defendant

touched her breasts with his hands, touched her “in [her] private area between [her] legs” with his

hands, and eventually began having sexual intercourse with her. When asked if there was a place

“this typically occurred,” she testified, “Not really. It was just wherever we were alone, usually

somewhere on the farm, secluded.” When asked for examples, A.H. testified, “We have a shed

that we keep our grain in. It was very secluded because there [were] tractors and stuff parked in

front of it. He was usually the only one that went and fed the animals, so there was one spot. The

barn always had the grain trucks parked in there, so it’s easy to get behind one of them. They’re

very tall. You can’t see around them.”


                                                  8
¶ 15   A.H. could not recall where the first incident of sexual intercourse occurred but testified

that thereafter the incidents happened “[a]nywhere on the farm.” She added, “I mean, it was every

day almost, unless I was on my period. Behind the grain wagons, in the feed shed, even in the

field.” She testified that the defendant would pull her pants down, and that she would leave her

shirt on. She clarified that when she testified as to sexual intercourse, she meant that the defendant

placed his penis in her vagina. She testified that the defendant also put his penis into her mouth,

and this too happened at various secluded areas of the farm. She further testified that this also

happened one time at Michael’s house. She testified that the abuse ended when she was a freshman

in college.

¶ 16   On cross-examination, she testified that other people’s homes were near various parts of

the farm, but that the fields were connected in such a way that she could walk from Micheal’s

house to where the defendant lived at that time, without using the road. She testified that she had

not spoken with either H.H. or T.H. She also testified in detail about the location of some of the

sexual assaults, and testified about how the defendant used grain wagons “like a shield” to hide

the assaults, because that way if anyone were passing by on the road, they could not see the

defendant sexually assaulting A.H. She testified that there were wooded areas behind some of the

fields, and that “we didn’t have fields that lined up against each other.” She testified that sometimes

she and the defendant would be in a tractor or combine together, and he would have her unbutton

her shirt. She testified that the last sexual assault of her by the defendant was the one that happened

at her father’s house, when she was a freshman in college. When asked if the defendant was

circumcised or uncircumcised, she testified, “He’s uncircumcised.” On redirect examination, she

clarified that when the last assault occurred, she was over age 18, and that the present charges, and

the rest of her testimony, encompassed only the assaults that occurred when she was between ages

14 and 17. Following A.H.’s testimony, the trial judge recessed the case for the day.
                                                9
¶ 17    The following morning, June 13, 2018, the bench trial resumed. The State recalled A.H. to

the witness stand to provide additional testimony. Prior to A.H.’s additional testimony, the State

asked A.H. if it was true that A.H. had approached the victim advocate that morning, very upset,

and told her that she had answered one of the questions on cross-examination incorrectly. A.H.

testified that this was true. The State asked A.H. which question it was. A.H. testified that it was

the question about whether the defendant was circumcised or not. She thereafter testified that the

defendant was circumcised. She reiterated that her testimony about the acts of sexual assault by

the defendant was correct. She further testified, “It would occur almost every day. It didn’t matter

where. It didn’t matter when. His wife worked at Sears so she was gone almost eight hours a day.”

She added, “Grandpa was getting bad with diabetes so, therefore, he was losing his eyesight, and

he was less and less on the farm, so there was more and more opportunities because there was less

people on the farm.”

¶ 18    After A.H. testified, the State rested its case. Counsel for the defendant then asked for the

trial to recess, because A.H.’s “180 degree turn on her testimony on what I felt was a very

important point in her testimony—that alters and affects pretty much everything about our case-

in-chief as the defense.” He stated that he wanted time with his client to reassess their strategy,

including the defendant’s possible testimony and counsel’s closing argument. Without objection

from the State, the trial judge agreed to recess the trial.

¶ 19    On July 2, 2018, the bench trial resumed. Counsel for the defendant made a motion for a

directed verdict, which was denied. The defendant then testified. He testified that he was 58 years

old and had lived “[a]ll of” his life on or around the family farm near Ina. He described the farm

as comprising a total of 750 acres, “in different spots” that were not all connected, with farmable

areas, wooded areas, buildings, a roadway, and creeks. He testified that during the time of the acts

alleged by A.H., a total of 10 people resided on the farm, in three different households. He
                                             10
described two of the households as being “maybe a hundred or two” yards apart, with his own

household being “about a half mile to the south.” He testified that other houses, not inhabited by

family members, were also in the area, between some of the family households.

¶ 20    The defendant thereafter described more about the layout of the farm. When asked about

“outbuildings” near the house the defendant lived in at that time, the defendant testified, “there’s

the old chicken coop and the crib and the garage and then an old barn, and then there’s what they

call the laying area where the chickens used to lay the eggs, so that would be one, two, three, four,

five—five buildings—six maybe.” When asked about outbuildings near the house his mother and

father lived in at the time, the defendant testified, “there’s the old machine shed, the new machine

shed, and then several bins. I’d have to count them up.” When asked about outbuildings near the

house the defendant’s brother lived in at the time, the defendant testified, “Around my brother’s is

just basically nothing but old cars and stuff like that, maybe one outbuilding or two.” He described

the farmland as “fairly flat,” with “some rolling to it,” and testified that access to the various areas

was by means of “regular roads.”

¶ 21    The defendant testified there were “several different” roads in the area, and that during the

time in question, other people farmed areas up to and including parts of his family farm. He

testified that “you also have hunters that you never know is going to be in and out or whatever,”

and described “deer hunters, squirrel hunters, [and] game hunters” as appearing on the farm at

various times of the year. When asked to comment on A.H.’s testimony about the location and

frequency of the sexual assaults of her by the defendant, the defendant testified, “you just wouldn’t

do that out there because I can tell you we—you know, she’s going to object, but there’s several

times whenever you’d be farming and you didn’t know anybody was absolutely around.” He

added, “I’ve had more than once when I was combining and somebody would just run up and jump

on the combine, and I had no idea that anybody was around.” When asked for an example of this,
                                              11
he described one occasion when someone who hunted on the property approached the defendant

while the defendant was on a combine and asked permission to bring other people to hunt there.

The defendant also testified that he had unexpected interactions with neighbors, “because four-

wheelers get you in and out of different places quicker and quieter than you know.”

¶ 22   When asked for another example of this, the defendant testified that he would sometimes

go to other farms to check their rain gauges. He did not clearly testify that other farmers sometimes

came to his farm to do that too. He testified about the various crops grown on the farm and why

crops needed to be checked on “daily.” He testified that his neighbors were in their fields on a

daily basis too. Again asked about A.H.’s accusations, the defendant testified “there’s not a good

place to hide on a tractor,” and, with regard to the allegations involving outbuildings, he testified,

“It’s just not something I would try to do because you just don’t know who’s coming in or out

because you’ve got seed dealers, you’ve got implement dealers coming by.” When asked how

frequently such dealers would “stop by,” he testified, “Well, it was never a set deal. You just didn’t

know.” He testified that sometimes the farm had hired hands as well. He testified that he was

circumcised.

¶ 23   On cross-examination, the defendant agreed that during the four-year time period in

question, A.H. spent time working on the farm, and he testified that he “probably” was alone with

her at times, stating, “I probably was alone with her, but, I mean, if I was, it was not in a building

or at her house or anywhere by myself with her.” He agreed that seed and implement dealers did

not appear on the farm on a daily basis. He further agreed that neighbors would not come to check

on his tractors every time a tractor was standing still. On redirect examination, the defendant could

not describe how much he saw A.H. during the four-year time period in question. He agreed that

he did not deny that he was sometimes alone with A.H. during that period, but testified that he also

did not know how much time he spent alone with her during that time. He added, “I never tried to
                                            12
be alone with her at any time.” When asked how frequently he was alone with A.H. for more than

10 minutes, the defendant testified, “I would say less than *** once a week.” He testified that he

saw less of A.H. as she got older and began working outside of the farm, so at that point he was

alone with her even less. The defendant did not testify at all about the allegations made by H.H.

¶ 24   Following the defendant’s testimony, the defense rested. In closing argument, counsel for

the defendant argued, inter alia, that the State had not met its burden of proof with regard to the

charges involving either H.H. or A.H. With regard to H.H., he argued, inter alia, that he believed

H.H. had been coached by her mother and was not credible for other reasons. Following a brief

recess during closing argument, the trial judge gave defense counsel the opportunity to begin his

argument again or pick up where he left off prior to the recess. Defense counsel stated that he did

not believe he needed to start over, especially because the trial judge would “have a transcript to

review” of the argument prior to making his ruling. The trial judge responded, “I will.” Thereafter,

with regard to A.H., defense counsel argued that the defendant’s testimony was “a lot more logical”

and made “a lot of sense,” whereas the testimony of A.H. was, in essence, vague and at times

contradictory. Counsel thereafter argued that the defendant’s “details are a lot more believable as

far as what transpires on a farm life from day-to-day,” and that counsel believed that “from the

totality of [A.H.’s] testimony versus [the defendant’s] testimony describing life on the farm, that

[the defendant] has accurately described life on the farm here.” The State, on the other hand,

disputed the idea that the defendant’s testimony was “logical,” and argued that by contrast, A.H.’s

testimony made sense and was logical. The State also argued that H.H.’s testimony was quite

credible and should be believed as well.

¶ 25   The trial judge took the matter under advisement, noting that he wished “to review the

transcript of everyone’s testimony and the arguments but chiefly the testimony, and [to] review

[his] notes” before making his ruling. On July 26, 2018, the trial judge entered a judgment order
                                               13
in which he found, inter alia, that (1) the testimony of each of the State’s witnesses, including

H.H. and A.H., “was credible and reasonable,” (2) the testimony of H.H. and A.H. “was solid and

quite courageous,” and (3) “the testimony of H.H. and A.H. bolstered each other’s credibility.”

Thereafter, the trial judge made the following additional finding:

       “The testimony of the Defendant was not credible. It consisted mostly of a detailed

       explanation of why no one could have committed the offenses against A.H. on a working

       farm as she had claimed. According to the Defendant there was an almost constant presence

       of seed salesmen, farm implement dealers, farm hands and concerned neighbors in and

       around the places where A.H. alleged the defendant committed his crimes against her,

       thereby making such acts virtually impossible to carry out without discovery. The Court

       knows this assertion to be largely, if not entirely, without basis because the Court was

       literally born and raised on a farm and is still a part of an extended farm family and the

       farming industry of Edwards, White, Wayne and Washington counties and is therefore

       quite familiar with the work habits and practices of law-abiding southern Illinois farmers

       and farm industry personnel. The Defendant’s contention was not confirmed by any other

       evidence.”

¶ 26   The judgment order thereafter stated that the State had “proved its case beyond a reasonable

doubt on each and every count” with which the defendant was charged. Accordingly, the judgment

order stated that the defendant was guilty of all six counts. A presentence investigation was

ordered, with sentencing to follow.

¶ 27   On August 22, 2018, the defendant filed a motion to reconsider judgment, or in the

alternative, motion for a new trial. Therein, he asked the trial judge to reconsider his ruling in light

of the fact that no physical evidence was presented with regard to any of the six counts. He also

asked the trial judge to reassess the amount of weight to be afforded to the testimony of each
                                              14
witness, arguing, as he did at trial, that the State’s key witnesses were not credible. He did not

claim that the trial judge erred by considering his own knowledge of farming when finding that

the defendant lacked credibility. On September 5, 2018, the defendant filed an amended motion

that differed from the original motion in no ways that are material to this appeal.

¶ 28   On October 25, 2018, a hearing was held on the amended motion to reconsider, or in the

alternative, motion for a new trial. Following argument by the parties, which was consistent with

the allegations in the amended motion and therefore did not ask the trial judge to consider whether

he had erred by considering his own knowledge of farming when finding that the defendant lacked

credibility, the defendant’s request for relief was denied. Immediately thereafter, the defendant’s

sentencing hearing began. When asked if there was evidence the State wished to present in

aggravation, the State asked to present five victim impact statements. Thereafter, statements were

read into the record by, or on behalf of, Crystal Williams, T.H., H.H., A.H., and an individual with

the initials L.M., who was not present because she resided in Maryland, and whose statement was

read into the record by a victim advocate.

¶ 29   Of relevance to this appeal, T.H. claimed in her statement that she was “also a victim of”

the defendant. She asserted that when she was about 13 years old, “the abuse started,” and

“happened every night.” She claimed that when the defendant tucked her into bed when she was

at Crystal’s home in Mt. Vernon, he would touch her, although she did not describe the touching

in any detail and did not claim that it involved the defendant touching her breasts, her vagina, or

any other specific area of her body. L.M. claimed in her statement that when she “was somewhere

between the ages of 9 and 12,” her cousin, the defendant, was between 24 and 27 years old, and

“molested” her. She claimed that “[i]t happened one time.” She did not describe what the defendant

did to her, and did not claim, specifically, that it involved the defendant touching her breasts, her


                                                 15
vagina, or any other specific area of her body, or that it involved oral sex or sexual intercourse.

Counsel for the defendant did not object to the presentation of any of the victim impact statements.

¶ 30   In mitigation, counsel for the defendant presented the testimony of the defendant’s wife,

who testified that her health problems required her to depend on the defendant for extensive help

with activities of daily living. Thereafter, the parties presented argument. The State referenced the

five victim impact statements and argued that “we have a span of 25 years of victims.” The State

asked for a combined sentence, on the six counts, of approximately 44 years of imprisonment.

Counsel for the defendant contended, inter alia, that the trial judge should consider the “excessive

hardship” that the defendant’s wife, in light of her health problems, would face if the defendant

were sentenced to a long term of imprisonment, and that the trial judge should find that “the

defendant has no history of prior delinquency or criminal activity or has led a law-abiding life for

a substantial period of time before the commission of the present crime.”

¶ 31   Following the arguments presented by the parties, the defendant declined to make a

statement in allocution. Thereafter, the trial judge stated that he had “considered the victim impact

statements presented by the five individuals, including the victims, the actual victims in this

specific case, as well as three other people.” He reiterated that he had considered the presentence

investigation and noted that it “indicate[d] that the [d]efendant has no criminal history, no juvenile

delinquent official criminal history, um, although that’s otherwise than as is alleged by two of the

persons making victim impact statements.” He stated that he would find, in mitigation, the hardship

that would be caused to the defendant’s wife. He then stated the following:

       “I can make the finding that he has no official history of delinquency or criminal conduct

       because you don’t. However, I’m not going to make the finding that you have led a law-

       abiding life for a substantial period of time because I have heard from other people here

       today as part of the victim impact statements that you have molested them, as well as the
                                               16
       fact that these allegations against you, for which you have been found guilty, are alleged

       to have occurred over a long period of time, so I can’t make that—that part of that finding.”

The trial judge sentenced the defendant to what he termed a “total aggregate sentence” of 44 years

of imprisonment, which, with the concurrent sentencing that was included on two counts,

amounted to a 37-year sentence.

¶ 32   The defendant filed a motion to reconsider sentence, in which he contended, inter alia, that

he had “no history of prior delinquency or criminal activity.” He did not contend that the trial judge

erred in considering the victim impact statements of T.H. and L.M. On June 17, 2019, a hearing

was held on the defendant’s motion to reconsider sentence. Arguments were presented that were

consistent with the written motion; therefore the defendant did not argue that the trial judge erred

in considering the victim impact statements of T.H. and L.M. Following arguments, the

defendant’s motion to reconsider sentence was denied. This timely appeal followed.

¶ 33                                      II. ANALYSIS

¶ 34   On appeal, the defendant asks this court to “remand for a new trial because the trial court

relied on its personal knowledge of its own farm in discrediting [the defendant’s] testimony and

finding him guilty.” In particular, the defendant contends that the trial judge considered

information beyond that which was presented at the defendant’s bench trial, and that in doing so,

deprived the defendant of due process of law. The defendant further contends that reversal is

required even if a trial judge does not give “controlling weight” to improper evidence, positing

that even giving “very little weight” is improper and requires reversal. The defendant argues that

although a trial judge is certainly entitled to weigh the credibility of a defendant, the weighing

process cannot involve “private knowledge of the [trial judge] that is untested by cross-

examination or any of the rules of evidence.”


                                                 17
¶ 35   In the alternative, the defendant asks this court to remand for a new sentencing hearing,

because he contends that at his sentencing hearing his “right to due process of law was violated

when the trial court improperly considered the victim impact statements of” T.H. and L.M. He

posits that the two statements in question “did not describe the impact of the current offenses on

their lives, but instead, allowed them to allege new accusations against [the defendant that] he had

no opportunity to rebut.” He contends that it is not appropriate for a trial judge to consider a victim

impact statement that describes not the impact of the current crime, but instead describes other

alleged crimes that were never charged, and of which the defendant was never convicted. He

concedes that the Illinois Supreme Court has held that a due process violation occurs only when a

victim impact statement becomes so unduly prejudicial that it renders the sentencing proceedings

fundamentally unfair, but contends that standard is met in this case. He contends that he was

prejudiced by the trial judge’s error because, according to the defendant, the trial judge used

“[L.M.’s] statement to determine factors in aggravation.” However, instead of noting a factor in

aggravation, the defendant points to the trial judge’s refusal to find, in mitigation, that the

defendant “had led a law-abiding life” for a substantial period of time.

¶ 36   The State responds that both issues raised on appeal by the defendant are forfeited, because

they were not raised by counsel for the defendant in the trial court. Thus, the State posits, they may

be considered only under the plain-error doctrine, if at all. The State notes that the first step in a

plain-error analysis is to determine if any error occurred, and that if a reviewing court concludes

that no error occurred, there can be no plain error. With regard to the trial judge’s use of his

personal knowledge of farming, the State contends that any error that might have occurred in this

case was harmless, further contending that the evidence against the defendant was overwhelming.

The State posits, in essence, that even if the defendant’s testimony about the farm were found

credible and taken as true, it still would not negate all of the credible evidence of the defendant’s
                                                  18
guilt, because the defendant’s testimony means only that it would have been “difficult” for the

assaults on the farm to occur as A.H. contended, not that it would have been impossible. In other

words, there was nothing in the defendant’s testimony that was incompatible with the trial judge’s

findings of guilt, especially in light of the fact that the defendant never denied, in his testimony,

that the assaults took place. The State also points out that Illinois case law holds that a trial judge

does not operate in a bubble and therefore may take into account the judge’s own life and

experience in ruling on the evidence. The State further posits that the trial judge’s comments in

this case “were innocuous and did not form the basis of the [trial judge’s] finding” because the

trial judge specifically found all of the State’s witnesses to be credible.

¶ 37    With regard to the sentencing hearing, the State also argues for harmless error, as well as

arguing that no error occurred at all. With regard to the latter argument, the State points out that

the trial judge did in fact find that the defendant had no prior criminal history or history of

delinquency, notwithstanding his refusal to also find that the defendant had lived a law-abiding

life for a substantial period of time. The State posits that the evidence of record shows that the trial

judge would have given the defendant the same sentences regardless of whether the judge had

heard the two allegedly problematic victim impact statements.

¶ 38    In reply, the defendant argues for plain-error review in this case and posits that it is clear

from the record that the trial judge’s comments were not innocuous and did in fact form the basis

for his findings of guilt. The defendant does not address the State’s argument that a trial judge is

not expected to live in a bubble and therefore may take into account the judge’s own life and

experience in ruling on the evidence presented to the judge. With regard to sentencing, the

defendant reiterates his position that he was prejudiced by the trial judge’s consideration of the

statements by T.H. and L.M. because the trial judge specifically referred to them when stating that


                                                  19
he would not make a finding that the defendant had lived a law-abiding life for a substantial period

of time.

¶ 39   We begin our analysis by noting that this court may affirm a trial judge’s ultimate ruling

on any basis supported by the record. See, e.g., Evans v. Lima Lima Flight Team, Inc., 373 Ill.

App. 3d 407, 418 (2007); People v. Johnson, 208 Ill. 2d 118, 134 (2003). We may do so because

the question before us on appeal is the correctness of the result reached by the judge, rather than

the correctness of the reasoning upon which that result was reached. Johnson, 208 Ill. 2d at 128.

As the parties to this case agree, when a party “requests plain-error review of an alleged error, the

reviewing court’s first step ‘is determining whether any error occurred.’ ” People v. Mueller, 2015

IL App (5th) 130013, ¶ 23 (quoting People v. Thompson, 238 Ill. 2d 598, 613 (2010)). In this case,

however, we conclude for the reasons that follow that, although not raised by the State on appeal,

the doctrine of invited error both eviscerates the defendant’s first claim of error and precludes this

court from conducting a plain-error review of that alleged error.

¶ 40   As this court has held, “under the doctrine of invited error, a defendant may not request to

proceed in one manner and later contend on appeal that the course of action was in error.” People

v. Harding, 2012 IL App (2d) 101011, ¶ 17. Moreover, the “invitation or agreement” by a

defendant to a “procedure later challenged on appeal ‘goes beyond mere waiver’ ” and instead

means that “plain-error review is forfeited.” Id. That is the case because the issue is seen “as one

of estoppel.” Id. “To allow a defendant to use the exact ruling or action procured in the trial court

as a vehicle for reversal on appeal would offend notions of fair play and encourage defendants to

become duplicitous.” Id. It also creates a situation wherein the State does not have the opportunity

to cure the alleged defect at the trial-court level. Id. As a result, the Illinois Supreme Court has

repeatedly refused, in situations wherein a party has invited, or injected, error into proceedings, to

undertake a plain-error analysis. Id.
                                                 20
¶ 41   As explained above, in closing argument at the defendant’s bench trial, counsel for the

defendant argued, with regard to the counts involving A.H., that the defendant’s testimony was “a

lot more logical” and made “a lot of sense,” whereas the testimony of A.H. was, in essence, vague

and at times contradictory. Although counsel certainly could have stopped there, and thereby

limited his argument to the evidence presented during the bench trial, instead counsel thereafter

argued that the defendant’s “details are a lot more believable as far as what transpires on a farm

life from day-to-day,” and counsel stated that he believed that “from the totality of [A.H.’s]

testimony versus [the defendant’s] testimony describing life on the farm, that [the defendant] has

accurately described life on the farm here.” We can conceive of no reasonable way to construe

these additional arguments of trial counsel other than as an invitation for the trial judge to compare

the testimony of A.H. to that of the defendant with regard to the specific question of whose

testimony was more believable in light of the day-to-day realities of a working farm in southern

Illinois. Counsel was aware at the time he made these arguments that no evidence had been

presented at trial as to this specific question. Accordingly, inherent in counsel’s invitation to the

trial judge to make this assessment was counsel’s further invitation to the trial judge that he

consider evidence outside of the record in so doing, for there was simply no evidence of record to

support the aforementioned statements in counsel’s closing argument. Although we decline to

consider whether counsel’s invitations would have warranted something as extreme as independent

research on the part of the trial judge, or an independent visit to the crime scene or to any other

working farm in the area, because, as discussed in more detail below, those questions are not before

us, we believe that in light of the defendant’s invitations that are before us, it would not be

appropriate to find fault, under the unique circumstances of this case, with the trial judge for

considering his own personal knowledge of general day-to-day farming practices as he assessed

the defendant’s testimony in comparison to A.H.’s testimony to determine whose testimony more
                                              21
accurately described the day-to-day realities of a working farm in southern Illinois. Because

defense counsel invited the error of which the defendant now complains, and pursuant to well-

established case law, we conclude that the doctrine of invited error precludes plain-error

consideration of the purported error.

¶ 42    In so doing, we note that any argument that the trial judge did not listen to defense counsel’s

argument closely enough to note counsel’s invitation to the trial judge is belied by the fact that, as

explained above, following a brief recess during closing argument, the trial judge gave defense

counsel the opportunity to begin his argument again, or pick up where he left off prior to the recess.

Defense counsel expressly stated that he did not believe he needed to start over, especially because

the trial judge would “have a transcript to review” of the argument prior to making his ruling, to

which the trial judge responded, “I will.” It is also belied by the fact that, when taking the case

under advisement, the trial judge stated that he wished “to review the transcript of everyone’s

testimony and the arguments but chiefly the testimony, and [to] review [his] notes” before making

his ruling. Thus, the trial judge made it clear that he would closely study not only the testimony at

trial but also the arguments of counsel, prior to issuing his ruling, and it is apparent from the record

that he did both.

¶ 43    We further note that although it is not clear from the record whether the defendant’s trial

counsel 1 knew or did not know of the trial judge’s background in farming, it is clear from the

record that no objection to the trial judge’s statements was made at the trial-court level, which

strongly suggests that trial counsel realized he had injected any purported error into the

proceedings and could not later complain thereof, a point that is particularly true if counsel injected


        1
          Documents included in the record on appeal demonstrate that at the time of the bench trial, the
defendant’s trial counsel was the public defender of Jefferson County. Presumably, therefore, he appeared
before the trial judge on a regular basis and was at least somewhat familiar with the trial judge, which
further suggests that he possibly knew of the trial judge’s history in the farming business.
                                                   22
the error as a matter of trial strategy, with the calculated hope that the trial judge would, based

upon his own personal knowledge of general farming practices, agree with the defendant’s

testimony and the defense theory that the offenses could not have happened as A.H. alleged, rather

than disagreeing and discrediting the defendant. In short, having invited the trial judge to look

beyond the evidence adduced at trial when making his ruling, the defendant cannot now complain

if the trial judge, to a narrow extent, took him up on that invitation.

¶ 44   Moreover, even if we were to assume, arguendo, that the doctrine of invited error is not

applicable in this case, the State is correct in its assertion, uncontested by the defendant on appeal,

that a trial judge does not operate in a bubble and therefore may take into account the trial judge’s

own life and experience when ruling on evidence. See, e.g., People v. Pellegrini, 2019 IL App (3d)

170827, ¶ 64. The well-established presumption that a trial judge has considered only admissible

evidence when ruling is “ ‘overcome only if the record affirmatively demonstrates the contrary, as

where it is established that the [trial judge’s] finding rests on a private investigation of the

evidence, or on other private knowledge of the facts in the case.’ ” Id. (quoting People v. Tye, 141

Ill. 2d 1, 26 (1990)). In this case, there is no allegation—and no factual support for any such

allegation—that the trial judge conducted a private investigation of the evidence or relied upon

private knowledge of the facts in this case. The only allegation is that he relied upon his own

personal preexisting and general knowledge of working farms in southern Illinois. This is a much

different proposition, as demonstrated by an analysis of the two cases discussed, and relied upon,

by the defendant in making the allegations in his briefs on appeal.

¶ 45   In the first case discussed and relied upon by the defendant, People v. Wallenberg, 24 Ill.

2d 350, 353-54 (1962), the trial judge used his personal knowledge of specific facts in that case

when the trial judge announced that he did not believe the defendant’s story that he could not find

a gas station along a certain stretch of road because the trial judge “ ‘happen[ed] to know
                                             23
different’ ”—presumably meaning that the trial judge knew that there was in fact at least one gas

station along that stretch of road. Because there was no evidence in the record to contradict the

defendant’s assertion, the Illinois Supreme Court found that the trial judge erred and that a new

trial was required. Id. In the second case discussed and relied upon by the defendant, People v.

Dameron, 196 Ill. 2d 156, 171 (2001), the defendant alleged that the judge overseeing his

sentencing hearing relied extensively upon evidence outside of the record—a social science book

and a transcript from an unrelated sentencing hearing—when sentencing the defendant to death.

The Illinois Supreme Court agreed and found this to be erroneous because the sentencing judge

“spoke at length about” information “he uncovered through his own investigation” (id. at 176),

and because “[t]he judge’s references to these sources show that he gave some weight to them”

when fashioning the defendant’s death sentence (id. at 179).

¶ 46   The present case is markedly different. Unlike in Wallenberg, in the present case, as

explained above, there is no allegation that the trial judge possessed, or employed, personal

knowledge about the specific facts at issue in this case, such as, for example, personal knowledge

of the layout of the farm, or the amount of traffic that passed daily on the roads near it. To the

contrary, the defendant’s contention on appeal is that the trial judge used personal knowledge about

farm operations in southern Illinois in general. Unlike in Dameron, in the present case, also as

explained above, there is no allegation that the trial judge conducted his own investigation related

to this case—such as, for example, consulting outside sources such as internet satellite images of

the layout of the farm—rather than relying on preexisting general personal knowledge about

farming in southern Illinois. Thus, the authority presented to this court by the defendant is not

apposite to the facts of this case and does not persuade us that error occurred in this case.

¶ 47   Moreover, even if we were to assume, arguendo, that the doctrine of invited error is not

applicable in this case, and were to further assume, again arguendo, that the trial judge erred in
                                                24
considering his own preexisting, general knowledge of farming practices in southern Illinois when

finding that the defendant’s testimony was not credible, we agree with the State that the defendant

has not demonstrated the prejudice necessary to prevail on his claim in this case. See, e.g., People

v. Gleash, 209 Ill. App. 3d 598, 609 (1991) (“Although a defendant may be denied due process of

law when the [trial judge] makes a decision based upon a private investigation [citation], the error,

even of constitutional dimension, is rendered harmless if the evidence overwhelmingly favors

conviction.”). The evidence of the defendant’s guilt in this case was overwhelming. First, portions

of the defendant’s testimony at his bench trial were either inherently incredible or simply

nonsensical. For example, despite his testimony that he had lived “[a]ll of” his life on or around

the farm in question, he could not testify with specifity as to how many outbuildings there were at

various places on the farm. When asked about outbuildings near the house the defendant lived in

at that time, the defendant testified, “there’s the old chicken coop and the crib and the garage and

then an old barn, and then there’s what they call the laying area where the chickens used to lay the

eggs, so that would be one, two, three, four, five—five buildings—six maybe.” (Emphasis added.)

When asked about outbuildings near the house his mother and father lived in at the time, the

defendant testified, “there’s the old machine shed, the new machine shed, and then several bins.

I’d have to count them up.” (Emphasis added.) When asked about outbuildings near the house the

defendant’s brother lived in at the time, the defendant testified, “Around my brother’s is just

basically nothing but old cars and stuff like that, maybe one outbuilding or two.” (Emphasis added.)

In addition, on cross-examination, the defendant offered the rather head-spinning assertion, with

regard to A.H., that “I probably was alone with her, but, I mean, if I was, it was not in a building

or at her house or anywhere by myself with her.” (Emphases added.) In light of the trial judge’s

explicit finding that all of the State’s witnesses were credible, and the credibility problems that

existed with the defendant’s testimony even notwithstanding the trial judge’s own personal
                                           25
knowledge about farming practices in southern Illinois in general, the evidence against the

defendant was overwhelming. We do not believe, in light of this factual posture, that any chance

of acquittal existed, at all.

¶ 48    Indeed, even if one were to ignore the foregoing problems with the defendant’s testimony,

and were to accept, arguendo, the premise that underpinned much of the defendant’s testimony—

that it would have been difficult for the defendant’s sexual assaults of A.H. to have occurred as

A.H. alleged—the State is correct that “difficult” does not mean “impossible,” and based upon the

charges of which the defendant was convicted with regard to A.H., the trial judge was required to

find that only four of the many, many alleged assaults occurred over the four-year span in question:

one assault during which the defendant placed his penis in the vagina of A.H. (count I), one assault

during which the defendant placed his penis in the mouth of A.H. (count II), one assault during

which the defendant knowingly fondled the breasts of A.H. for the sexual gratification of the

defendant (count III), and one assault during which the defendant knowingly fondled the genitals

of A.H. for the sexual gratification of the defendant (count IV). Thus, even if the trial judge

believed the defendant’s testimony and agreed with the defendant’s theory that it would have been

difficult for the assaults to have occurred as alleged, if the trial judge also believed A.H.—which

he expressly stated that he did—then he still would have found the defendant guilty, especially

where, as here, the defendant never denied that the assaults happened. 2

¶ 49    With regard to the error raised by the defendant regarding his sentencing hearing, even if

we assume, arguendo, that, based upon the case law presented by the defendant, it was error for


        2
          In making this observation, we do not shift the burden of proof to the defendant; we merely point
out that if testimony from the defendant—who chose to testify at trial—existed that directly contradicted
A.H.’s testimony that the events occurred, then it would follow that the trial judge could not believe both
A.H. and the defendant with regard to that point. Such testimony does not exist, and therefore the trial judge
could have believed everything the defendant testified to, and everything A.H. testified to, and still found
the defendant guilty of the four counts related to A.H.
                                                     26
the trial judge to consider the statements of T.H. and L.M. as the judge fashioned the sentences in

this case, we conclude that the defendant has not demonstrated that he was unduly prejudiced

thereby. See, e.g., People v. Richardson, 196 Ill. 2d 225, 232-33 (2001) (defendant’s right to due

process of law is violated if victim impact statements become so unduly prejudicial that it renders

the sentencing proceedings fundamentally unfair). The defendant repeatedly asserts on appeal that

the prejudice he suffered lies in the fact that the trial judge used the statements of T.H. and L.M.

as the trial judge’s reason for not finding that the defendant had lived a law-abiding life for a

substantial period of time, despite his lack of a criminal history. However, as described above,

what the trial judge actually stated about his findings was the following:

       “I can make the finding that he has no official history of delinquency or criminal conduct

       because you don’t. However, I’m not going to make the finding that you have led a law-

       abiding life for a substantial period of time because I have heard from other people here

       today as part of the victim impact statements that you have molested them, as well as the

       fact that these allegations against you, for which you have been found guilty, are alleged

       to have occurred over a long period of time, so I can’t make that—that part of that finding.”

       (Emphasis added.)

¶ 50   Thus, even if the statements of T.H. and L.M. had not been considered—indeed, even if

they had never been presented to the trial judge—the trial judge’s other stated reason for his

finding, which was that the crimes for which the defendant was convicted took place “over a long

period of time,” is uncontested by the defendant on appeal, is undeniably true, and provided a

sufficient basis, by itself, for his refusal to make the finding requested by the defendant. In fact,

under these circumstances, no reasonable trial judge could have concluded that the defendant had

lived a law-abiding life for a substantial period of time. Even setting aside the statements made by

T.H. and L.M., the defendant’s lapses in adhering to the criminal laws of Illinois were certainly
                                              27
not a recent, one-time occurrence, and could not reasonably be argued as such, as the evidence at

trial demonstrated, beyond a reasonable doubt, that the defendant actively broke Illinois law on at

least six occasions, beginning in 2003 and concluding in 2016. Moreover, as the above quote

demonstrates, the State is correct in its assertion on appeal that the trial judge did find that the

defendant had no official history of delinquency or criminal conduct. Under these circumstances,

we find no error in this case that unduly prejudiced the defendant to the extent that it rendered the

sentencing proceedings fundamentally unfair (see id.), and accordingly we conclude there is no

reason to remand for new sentencing.

¶ 51                                   III. CONCLUSION

¶ 52   For the foregoing reasons, we affirm the defendant’s convictions and sentences.



¶ 53   Affirmed.




                                                 28